           Case 2:19-cv-05889-JAT Document 1 Filed 12/23/19 Page 1 of 6



1    Afshin Afsharimehr
     BLACKMORE LAW PLC
2    2828 N. Central Ave
     Phoenix, AZ 85004
3    Arizona State Bar No. 031107
     Fax: 855-744-4419
4    E-Mail: afshin@blackmorelawplc.com
     Telephone: 602-562-0996
5
     Attorney for Plaintiff
6
                            IN THE UNITED STATES DISTRICT COURT
7
                                  FOR THE DISTRICT OF ARIZONA
8
                                                          No.
9     Daimeon Mosley,

10             Plaintiff,

      v.
11
      Lowe’s Home Centers, LLC, a North                   COMPLAINT
12    Carolina limited liability company,

13             Defendant.

14
           PLAINTIFF’S COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
15
              Plaintiff Daimeon Mosley, through his undersigned counsel, states the following in
16
     support of his Complaint for Declaratory and Injunctive Relief to remedy discrimination by
17   Lowe’s Home Centers, LLC based on Plaintiff’s disability in violation of Title III of the

18   Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12181 et seq. (“ADA”), and its

19   implementing regulation, 28 C.F.R. Part 36:

20                                    JURISDICTION AND VENUE

21            1.     This Court has jurisdiction over this action pursuant to 42 U.S.C. § 2000a-3(a), 28

     U.S.C. § 1331, and 28 U.S.C. § 1343.
22


                                                      1
        Case 2:19-cv-05889-JAT Document 1 Filed 12/23/19 Page 2 of 6



1            2.      Venue is appropriate in this district under 28 U.S.C. § 1391 because the acts of

2    discrimination occurred in this district, and the property that is the subject of this action is in this

     district.
3
                                                   PARTIES
4
             3.      Plaintiff is a resident of Maricopa County, Arizona.
5
             4.      Defendant is a limited liability company with its registered office located at 8825
6
     N 23rd Ave, Suite 100, Phoenix, AZ 85021.
7
             5.      Upon information and belief, Defendant owns or operates “Lowe’s” whose
8
     locations qualify as a “Facility” as defined in 28 C.F.R. § 36.104.
9
                                        FACTUAL ALLEGATIONS
10           6.      Plaintiff incorporates the above paragraphs by reference.

11           7.      Plaintiff is an individual with numerous disabilities, including permanent

12   paralysis, degenerative discs and scoliosis caused by his being infected with the West Nile Virus

13   in 2003. These conditions cause Plaintiff to suffer from sudden onsets of severe pain, experience

14   seizures and require Plaintiff to use a mobility device, all of which substantially limits Plaintiff’s

15   major life activities.

             8.      At the time of Plaintiff’s initial visit to Lowe’s (and prior to instituting this
16
     action), Plaintiff suffered from a qualified disability under the 28 C.F.R. 36.105.
17
             9.      Plaintiff’s condition is permanent and requires the use mobility aids to assist his
18
     movement.
19
             10.     Plaintiff encountered barriers to access at the Facility which denied him full and
20
     equal access and enjoyment of the services, goods and amenities.
21

22


                                                        2
        Case 2:19-cv-05889-JAT Document 1 Filed 12/23/19 Page 3 of 6



1            11.       Plaintiff is a customer of Defendant and would return to the Facility if Defendant

2    modifies the Facility and its policies and practices to accommodate individuals who have

     physical disabilities, but he is deterred from returning due to the barriers and discriminatory
3
     effects of Defendant’s policies and procedures at the Facility.
4
             12.       Plaintiff also acts as a tester by inspecting Facilities for accessibility to advance
5
     the purpose of the ADA, the civil rights of disabled individuals, and to be certain that he can
6
     enjoy the same options and privileges to patronize places of public accommodation as non-
7
     disabled individuals without worrying about accessibility issues.
8
             13.       Plaintiff returns to every Facility after being notified of remediation of the
9
     discriminatory conditions to verify compliance with the ADA and regularly monitors the status
10   of remediation.

11                                 COUNT I
              REQUEST FOR DECLARATORY JUDGMENT UNDER 28 U.S.C. § 2201
12
             14.       Plaintiff incorporates the above paragraphs by reference.
13
             15.       This Court is empowered to issue a declaratory judgment regarding: (1)
14
     Defendant’s violation of 42 U.S.C. § 12182; (2) Defendant’s duty to comply with the provisions
15
     of 42 U.S.C. § 12181 et al; (3) Defendant’s duty to remove architectural barriers at the Facility;
16   and (4) Plaintiff’s right to be free from discrimination due to his disability. 28 U.S.C. § 2201.

17           16.       Plaintiff seeks an order declaring that he was discriminated against on the basis of

18   his disability.

19                                   COUNT II
               REQUEST FOR INJUNCTIVE RELIEF UNDER 42 U.S.C. § 2000a–3(a)
20
             17.       Plaintiff incorporates the above paragraphs by reference.
21

22


                                                          3
        Case 2:19-cv-05889-JAT Document 1 Filed 12/23/19 Page 4 of 6



1           18.      Lowe’s is a place of public accommodation covered by Title III of the ADA

2    because it is operated by a private entity, its operations affect commerce, and it is a store. 42

     U.S.C. § 12181(7); see 28 C.F.R. § 36.104.
3
            19.      Defendant is a public accommodation covered by Title III of the ADA because it
4
     owns, leases (or leases to), or operates a place of public accommodation. See 42 U.S.C. §§
5
     12181(7), 12182(a); 28 C.F.R. § 36.104.
6
            20.      Architectural barriers exist which denied Plaintiff full and equal access to the
7
     goods and services Defendant offers to non-disabled individuals.
8
            21.      Plaintiff personally encountered architectural barriers on October 1, 2019, at the
9
     Facility located at 7601 E Frank Lloyd Wright Blvd, Scottsdale, AZ 85260:
10                a. Restroom:

11                       i. Not providing the proper spacing between a grab bar and an object

12                          projecting out of the wall in violation of 2010 ADAAG §§609, 609.1 and

13                          609.3.

14                      ii. Not providing toilet paper dispensers in the proper position in front of the

15                          water closet or at the correct height above the finished floor in violation of

                            2010 ADAAG §§604, 604.7 and 309.4.
16
                        iii. Not providing toilet cover dispenser at the correct height above the
17
                            finished floor in violation of 2010 ADAAG §§606, 606.1 and 308.
18
                        iv. Not providing the water closet in the proper position relative to the side
19
                            wall or partition in violation of 2010 ADAAG §§604 and 604.2.
20

21

22


                                                       4
        Case 2:19-cv-05889-JAT Document 1 Filed 12/23/19 Page 5 of 6



1                       v. Not providing an additional accessible toilet compartment complying with

2                           604.8.2 when there are 6 or more water closets or urinals in any

                            combination in violation of 2010 ADAAG §§213, 213.3 and 213.3.1.
3
             22.    These barriers cause Plaintiff difficulty in safely using each element of the
4
     Facility, requiring extra care due to concerns for safety and a fear of aggravating his injuries.
5
             23.    Defendant has failed to remove some or all of the barriers and violations at the
6
     Facility.
7
             24.    Defendant’s failure to remove these architectural barriers denies Plaintiff full and
8
     equal access to the Facility in violation of 42 U.S.C. § 12182(b)(2)(A)(iv).
9
             25.    Defendant’s failure to modify its policies, practices, or procedures to train its staff
10   to identify architectural barriers and reasonably modify its services creates an environment where

11   individuals with disabilities are not provided goods and services in the most integrated setting

12   possible is discriminatory. 42 U.S.C. §§ 12182(a), 12182(b)(2)(A)(iv), and 28 C.F.R. § 36.302.

13           26.    Defendant has discriminated and continues to discriminate against Plaintiff (and

14   others who are similarly situated) by denying access to full and equal enjoyment of goods,

15   services, facilities, privileges, advantages, or accommodations located at the Facility due to the

     barriers and other violations listed in this Complaint.
16
             27.    It would be readily achievable for Defendant to remove all of the barriers at the
17
     Facility.
18
             28.    Failing to remove barriers to access where it is readily achievable is
19
     discrimination against individuals with disabilities. 42 U.S.C. §§ 12182(a), 12182(b)(2)(A)(iv),
20
     and 28 C.F.R. § 36.304.
21
                                          RELIEF REQUESTED
22


                                                       5
        Case 2:19-cv-05889-JAT Document 1 Filed 12/23/19 Page 6 of 6



1    WHEREFORE, Plaintiff respectfully requests that this Court:

2           A.      declare that the Facility identified in this Complaint is in violation of the ADA;

            B.      declare that the Facility identified in this Complaint is in violation of the
3
     ADAAG;
4
            C.      enter an Order requiring Defendant make the Facility accessible to and usable by
5
     individuals with disabilities to the full extent required by Title III of the ADA;
6
            D.      enter an Order directing Defendant to evaluate and neutralize its policies,
7
     practices, and procedures towards persons with disabilities;
8
            E.      award Plaintiff attorney fees, costs (including, but not limited to court costs and
9
     expert fees) and other expenses of this litigation pursuant to 42 U.S.C. § 12205; and
10          F.      grant any other such relief as the Court deems just and proper.

11
                                                    Respectfully Submitted,
12
                                                    BLACKMORE LAW PLC
13
                                                   By: /s/ Afshin Afsharimehr
                                                   Afshin Afsharimehr
14
                                                   Attorney for Plaintiff
15

16   Dated: December 23, 2019

17

18

19

20

21

22


                                                       6
